UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1890



UTUH RAHARDJA PUTRA,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, United States Attorney
General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-167-544)


Submitted:   June 23, 2006                 Decided:   July 24, 2006


Before WILLIAMS, MOTZ, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alex Chanthunya, Silver Spring, Maryland, for Petitioner. Peter D.
Keisler, Assistant Attorney General, M. Jocelyn Lopez Wright,
Assistant Director, Kristin K. Edison, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Utuh Rahardja Putra, a native and citizen of Indonesia,

petitions for review of a decision of the Board of Immigration

Appeals    (Board),   affirming,    without       opinion,     the    immigration

judge’s ruling finding Putra removable and denying his motion for

a third continuance of his removal proceeding pending adjudication

of   his   labor   certification     application.         On       appeal,     Putra

challenges the denial of a third continuance.

            “The immigration judge may grant a motion for continuance

for good cause shown.”        8 C.F.R. § 1003.29 (2006).               Whether to

grant   such   a   motion   “is   within    the   sound   discretion         of   the

immigration judge and is reviewed for abuse of discretion only.”

Onyeme v. INS, 146 F.3d 227, 231 (4th Cir. 1998).                    Based on the

materials before us, we find no abuse of discretion in the denial

of Putra’s motion for a third continuance.

            Accordingly,    we    deny   the   petition      for     review.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               PETITION DENIED




                                    - 2 -